         Case 1:21-cr-00028-APM Document 383 Filed 09/02/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      :
                                              :
               v.                             :       Case No.: 21-CR-28-5 (APM)
                                              :
BENNIE PARKER                                 :

                          BENNIE PARKER’S SECOND MOTION TO
                         EXTEND TIME TO FILE PRETRIAL MOTIONS

       Bennie Parker, through undersigned counsel, Stephen F. Brennwald, in support of his

Second Motion to Extend Time to File Pretrial Motions, states as follows:

       Defendant Bennie Parker is before this Court charged with a variety of offenses related to

his alleged participation in events at the United States Capitol on January 6, 2021.

       While the government has provided a great deal of discovery to date, it has indicated that

it intends to disclose much more information in the near future.

       It is obviously impossible for Mr. Parker to fully determine which pretrial motions he

should file before he has had the opportunity to review all of the evidence, whether direct or

indirect, against him.

       While Mr. Parker does not know when the government will complete its disclosure of

evidence, he submits that it is reasonable, at this point, to extend the current motions deadline of

September 2, 2021, by 90 days. That deadline may need to be extended, as the government may

yet file one or more superseding indictments, but at this point, Mr. Parker asks that the deadline to

submit pretrial motions be extended to December 1, 2021.

       The United States takes no position on this motion.

       WHEREFORE, for the foregoing reasons, as well as for any other reasons that may appear

to this Court, Mr. Parker asks this Court to extend the time by which he must submit any pretrial
        Case 1:21-cr-00028-APM Document 383 Filed 09/02/21 Page 2 of 2




motions to December 1, 2021, and/or for any other relief this Court deems just and proper.

                                            Respectfully submitted,

                                            Stephen F. Brennwald
                                            ________________________________
                                            Stephen F. Brennwald
                                            D.C. Bar No. 398319
                                            922 Pennsylavania Avenue, S.E.
                                            Washington, D.C. 20003
                                            (301) 928-7727
                                            sfbrennwald@cs.com

                                 CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a copy of the foregoing was sent, by ECF, this 2nd day of
September, 2021, to all parties of record.


                                            Stephen F. Brennwald
                                            _________________________________
                                            Stephen F. Brennwald




                                               2
